Case 5:18-Cr-OO798 Document 1 Filed in TXSD on 10/03/18 Page 1 of 2

 

AO91 (Rev. ll/ll) Criminal Complaint

United States District Court

for the

Southern District of Texas

UNITED STATES OF AMERICA )
V. )
Vashion Devanbussy BALDWlN ) Case Number:
Hurst, Texas )
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of October 2, 2018 in the county of Webb in the
(Date) v
Southern District of Texas, the defendant(s) violated:
Code Sectl'on Offense Description
T-tl 8 U -t d St t C d , S t~ Did unlawfully transport or move or attempt to transport or move Mexican nationals
1;2: m e a es 0 e ec lon Gustavo AHUATZI-Gonzalez and Maria Juana VERTIZ-Vertiz and five (5) other

undocumented aliens by means of a motor vehicle or otherwise within the Southern
District of Texas, knowing or in reckless disregard of the fact that said aliens had
come to, entered, or remained in the United States in violation of law; and conspired
to transport the aliens by means of a motor vehicle or otherwise

This criminal complaint is based on these facts:

See attachment "A".

Continued on the attached sheet.

/s/ Adam Rodrig§z
Complaina.nt's Signature

Adam Rodriguez, HSI Special Agent

 

 

 

Printed Name and ride
Sworn to before me and signed in my presence,
Date; October 4, 2018
Judge's Signature
City and State: Laredo, Texas Diana Song-Quiroga, U.S. Magistrate Judge

 

Printed Name and Title

Case 5:18-Cr-OO798 Document 1 Filed in TXSD on 10/03/18 Page 2 of 2

UNITED STATES OF AMERICA Page 2
V.
Vashion Devanbussy BALDWIN

[CONT OF BASIS OF COMPLAINT]

On October 2, 2018, Homeland Security lnvestigations (HSI) Special Agents (SAs) responded to the Laredo North
U.S. Border Patro| (USBP) checkpoint and initiated an investigation for a failed alien smuggling event involving
seven (7) undocumented aliens (UDAs).

On October 2, 2018, at approximately 8:50 p.m., a white in color tractor trailer driven by Vashion Devanbussy
BALDWlN approached the primary inspection lane at the l_aredo North USBP checkpoint The USBP agent
assigned to the primary inspection lane observed one visible occupant, BALDW|N, inside the vehicle. The USBP
agent noticed the curtain to the sleeper cab was closed. The USBP agent asked BALDWlN if he may look behind
the sleeper cab curtain to which BALDWlN replied, "yes". BALDWlN then opened the sleeper cab curtain,
revealing several subjects inside the sleeper cab area of the vehicle.

BALDWlN Was taken into custody at the primary inspection lane while other USBP agents responded and took
custody of the remaining subjects. There Were seven remaining subjects who all admitted to being illegally
present in the United States.

|n a post I\/liranda interview, BALDWlN confessed to knowingly transporting the seven UDAs for financial gain.
BALDWlN stated he Was recruited to transport UDAs from Laredo, Texas to San Antonio, Texas approximately
.two weeks prior to October 2, 2018. BALDWlN stated he was to be paid $1,000 USD for each UDA he
transported for a total sum of $7,000 USD. BALDWlN stated he transported a load of UDAs on one occasion
prior to this date.

interviews were conducted on the 7 UDAs and out of the seven, two of the UDAs Were held as material
Witnesses, Gustavo AHUATZl-Gonzalez and lvlaria Juana VERT|Z-Vertiz.

AHUATZl-Gonza|ez stated he is a citizen and national of l\/lexico with no legal right to be present in the United
States. AHUATZl-Gonzalez stated he was illegally smuggled into the United States by crossing the Rio Grande
river on an inner tube. AHUATZl-Gonza|ez stated he was to pay a total of $4,500 to be smuggled to Chicago, lL.
AHAUTZl-Gonzalez stated a male subject Was standing next to the passenger door of the tractor when he
entered the tractor. AHUATZl-Gonzalez described the individual standing next to the tractor as a fat, black male,
which corresponds with BALDWlN’s physical appearance After the tractor departed from where AHUATZl-
Gonza|ez got into the tractor, no stops were made until they reached the Border Patrol checkpoint.

VERT|Z-Vertiz stated she is a citizen and national of l\/lexico with no legal right to be present in the United States.
VERT|Z-Vertiz stated she was illegally smuggled into the United States by crossing the Rio Grande river on an
inner tube. VERT|Z-Vertiz stated she was to pay a total of $7,000 to be smuggled to Houston, Texas. VERTlZ-
Vertiz stated a male subject was standing next to the passenger door of the tractor when she entered the
tractor. VERTlZ-Vertiz described the individual standing next to the tractor as a tall, fat, black male, which
corresponds with BALDW|N's physical appearance. After the tractor departed from where VERTlZ-Vertiz got into
the tractor, no stops were made until they reached the Border Patro| checkpoint. VERTlZ-Vertiz stated a total of
seven (7) UDAs were smuggled in the tractor.

[END]

